Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on have been fully considered and are made of record.
	a. Claims 2, 4-5, 8, 10, 12, 14, 16-17, 19 have been amended.
	b. Claims 21-25 have been added.

Reason for Allowance

3.	Claims 1-25 are allowed. Examiner’s reasons for allowance are following:

a)	 Applicant amended independent claims 4, 10, 12, 16 and overcome rejection. Applicant’s arguments filed on 02/25/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “output signal comprising a pulse pattern at the time of a threshold crossing if a direction of rotation has not changed since an immediately preceding threshold crossing” of independent claims 1, 9 and 13. Therefore, rejection sent on Office Action on 11/22/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 4, 9, 10, 12, 13 and 16: 
As to claims 1-3 and 21-22 the present invention is direct to an apparatus for generating an output signal based on a periodic sensor signal representing a varying rotation angle detected by a rotation angle sensor, the apparatus comprising: Independent claim 1 identifies the uniquely distinct features of “a signal generator configured to generate the output signal comprising a pulse pattern at the time of a threshold crossing if a direction of rotation has not changed since an immediately preceding threshold crossing, and generate the output signal without the pulse pattern at the time of the threshold crossing if the direction of rotation has changed since the immediately preceding threshold crossing”.
As to claims 4-8 and 23 the present invention is direct to  an apparatus for determining whether an update of an offset register of a rotation angle sensor is to be performed, the apparatus comprising: Independent claim 4 identifies the uniquely distinct features of “the processing circuit further configured to determine that the update of the offset register is not to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is less than a number of thresholds of the plurality of thresholds that are configured for comparison to the periodic sensor signal within a full signal period of the periodic sensor signal; and the processing circuit further configured to determine that the update of the offset register is to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is equal to or greater than the number of thresholds of the plurality of thresholds that are configured for comparison to the periodic sensor signal within the full signal period of the periodic sensor signal”.
As to claim 9,  the present invention is direct to a rotation angle sensor device, comprising: Independent claim 9 identifies the uniquely distinct features of “at least one processing circuit configured to compare the periodic sensor signal to a plurality of thresholds to detect threshold crossings of the periodic sensor signal; and a signal generator configured to generate the output signal comprising a pulse pattern at the time of a threshold crossing if a direction of rotation has not changed since an immediately preceding threshold crossing, and generate the output signal without the pulse pattern at the time of the threshold crossing if the direction of rotation has changed since the immediately preceding threshold crossing”.
As to claims 10-11,  the present invention is direct to a rotation angle sensor device, comprising: Independent claim 10 identifies the uniquely distinct features of “the processing circuit further configured to determine that an update of the offset register is not to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is less than a number  of thresholds of the plurality of thresholds that are configured for comparison to the periodic sensor signal within a full signal period of the periodic sensor signal, and the processing circuit further configured to determine that the update of the offset register is to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is equal to or higher greater than the number of thresholds of the plurality of thresholds that are configured for comparison to the periodic sensor signal within the full signal period of the periodic sensor signal of the plurality of thresholds and update the offset register”.
As to claim 12,  the present invention is direct to a wheel speed sensor, comprising: Independent claim 12 identifies the uniquely distinct features of “the processing circuit further configured to determine that an update of the offset register is not to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is less than a number and the processing circuit further configured to determine that the update of the offset register is to be performed if the number of consecutive threshold crossings which take place without a change in the direction of rotation is equal to or higher greater than the number  threshold and update the offset register”.
As to claims 13-15 and 20,  the present invention is direct to a method of generating an output signal based on a periodic sensor signal representing a varying rotation angle detected by a rotation angle sensor, the method comprising: Independent claim 13 identifies the uniquely distinct features of “generating the output signal comprising a pulse pattern at the time of a threshold crossing if the direction of rotation has not changed since an immediately preceding threshold crossing; and generating the output signal without the pulse pattern at the time of the threshold crossing if the direction of rotation has changed since the immediately preceding threshold crossing”.
As to claims 16-19 and 24-25,  the present invention is direct to a method of determining whether an update of an offset register of a rotation angle sensor is to be performed, the method comprising :Independent claim 16 identifies the uniquely distinct features of “determining that the update of the offset register is not to be performed if the counted number  of consecutive threshold crossings which take place without a change in the direction of rotation is less than a number; and determining that the update of the offset register is to be performed if the  number of consecutive threshold crossings which take place without a change in the direction of rotation is equal to or greater than the number”.
The closest prior art, Feucht et al. (Pub NO. US 2016/0123770 A1), Foletto et al. (Patent No. US 8,450,996 B2) teaches System and Method for Generating Output Periodic Signal, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858